J-S34013-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN THE INT. OF: K.E.E., A MINOR        :   IN THE SUPERIOR COURT OF
                                        :        PENNSYLVANIA
                                        :
 APPEAL OF: K.S., BIOLOGICAL            :
 MOTHER                                 :
                                        :
                                        :
                                        :
                                        :   No. 564 MDA 2020

              Appeal from the Decree Entered October 4, 2019
               In the Court of Common Pleas of Tioga County
                   Orphans' Court at No(s): 17-OC-2019

 IN THE INT. OF: N.L.S., A MINOR        :   IN THE SUPERIOR COURT OF
                                        :        PENNSYLVANIA
                                        :
 APPEAL OF: K.S., BIOLOGICAL            :
 MOTHER                                 :
                                        :
                                        :
                                        :
                                        :   No. 565 MDA 2020

              Appeal from the Decree Entered October 4, 2019
               In the Court of Common Pleas of Tioga County
                   Orphans' Court at No(s): 18-OC-2019


BEFORE: PANELLA, P.J., BENDER, P.J.E., and FORD ELLIOTT, P.J.E.

MEMORANDUM BY PANELLA, P.J.:                 FILED SEPTEMBER 08, 2020

     K.S. (“Mother”) appeals from the decrees entered October 14, 2019,

that granted the petitions of the Tioga County Department of Human Services

(“DHS” or “the Agency”), and involuntarily terminated her parental rights to
J-S34013-20



her daughters, K.E.E. (born September 2012) and N.L.S. (born April 2015)

(collectively, “Children” or “the Children”).1,   2   After careful review, we affirm.

       On January 3, 2018, Tioga County DHS petitioned for Emergency

Protective Custody of the Children. See N.T., 6/25/19, at 17-18. DHS had

received a report that two-and-a-half-year-old N.L.S. was hospitalized in the

Intensive Care Unit (“ICU”) at Golisano Children’s Hospital in Rochester, New

York. See id. N.L.S. had suffered extensive second and third-degree burns.

See id.

       When interviewed, Mother stated that she had picked up N.L.S. from

daycare early on December 27, 2017, because N.L.S. was not feeling well.

See id. at 19. After N.L.S. refused dinner, Mother claimed that she put N.L.S.

into a bath with her two siblings and that, when she went to bed at seven

o’clock, N.L.S. was fine. See id. When N.L.S. woke up the next morning, she

had a blister-like rash, so Mother took N.L.S. to the hospital. See id.

       However, hospital staff informed caseworkers that Mother had sent text

message pictures of N.L.S. to L.S. (“Grandmother”), the paternal grandmother

of N.L.S.’s half sibling G.S., asking about the injuries.            See id. at 19.

____________________________________________


1 Both K.E. (K.E.E.’s father) and J.M.Z. (N.L.S.’s father) consented to the
termination of their parental rights. Neither father has appealed, nor
participated in the instant appeal.

2 A third child, G.S., was also removed from the home. N.T., 2/6/18, at 48-
49. G.S. is the half-brother of N.L.S. and K.E.E. and is not a subject of the
instant termination. See id. G.S. was placed in the custody of his father,
G.S., and remained in his father’s custody as of the time of the termination
hearing. N.T., 5/22/18, at 7.

                                           -2-
J-S34013-20



Grandmother told Mother to go to the hospital, but Mother stated that she did

not want to take N.L.S. because the child was not crying. See id.

       A ChildLine report was made; the CPS investigation was transferred

from Steuben County, New York, where Mother had claimed to live, to Tioga

County, Pennsylvania, where Mother actually lived. N.T., 1/3/18. at 7. At the

conclusion of the hearing, the orphans’ court granted DHS legal and physical

custody of N.L.S. and K.E.E., and both Children were placed in foster care.

See id. at 8.

       DHS filed a petition seeking to have the Children declared dependent.

Following an extensive hearing on February 6, 2018, which included testimony

from a doctor who had examined N.L.S. at the hospital, the Children were

adjudicated dependent.3 N.T., 2/6/18, at 1-133. Additionally, the orphans’

court made a finding of aggravated circumstances due to the fact that N.L.S.

had been a victim of a child abuse. See id. at 58, 130-32. The orphans’ court

held permanency review hearings in May 2018, September 2018, December

2018, and May 2019.4
____________________________________________


3 At the adjudicatory hearing, color photographs of N.L.S.’s second- and third-
degree burns were admitted, without objection, as Agency Exhibit 1. N.T.
2/6/18, at 11. Additionally, the parties stipulated to the admission of records
from the Monroe County, New York, Department of Human Services, as
Agency Exhibit 2. See id. at 47. Text messages between Mother and
Grandmother on the night N.L.S. suffered her injuries were introduced as
Guardian Exhibit 1. See id. at 80.

4The permanency review orders are not contained within the exhibits entered
at the termination hearing.



                                           -3-
J-S34013-20



       On March 5, 2019, DHS filed petitions to involuntarily terminate the

parental rights of Mother to the Children pursuant to 23 Pa.C.S.A. §

2511(a)(1), (2), (5), (8), and (b). DHS filed amended petitions on June 21,

2019, incorporating grounds pursuant to 23 Pa.C.S.A. § 2511(a)(9), following

Mother’s conviction on April 23, 2019 of aggravated assault and endangering

the welfare of N.L.S.5 See N.T., 6/25/20, at 23-24.

       In June 2019, July 2019, and August 2019, the orphans’ court conducted

evidentiary hearings on the petitions. DHS presented the testimony of Clara

Holley, Brandi Greene, Barbara Short, Ashley Kohler, foster mother A.L.,

Grandmother,       and    Dr.   Denise     Feger,   who   performed   the   bonding

assessments. Mother, represented by counsel, was present at the hearings

and testified on her own behalf. Mother presented the testimony of Constance

Gunn, Mother’s parents J.S. and B.S., godmother S.W., and family friend S.W.

The Children were represented by Lenore M. Urbano, Esquire, as guardian ad

litem, and Anne K. Leete, Esquire, as legal counsel.             Attorney Urbano

presented the testimony of Stephanie Brostrom, a case aid with family

services in Rochester, New York.

       Clara Holley testified that she is a specialized caseworker for Service

Access and Management (“SAM”). N.T., 6/25/19, at 8. Holley worked with

Mother weekly in Tioga County Prison since May 2019; prior to May, other

____________________________________________


5 Mother was sentenced, on July 16, 2019, to fourteen to sixty months of
imprisonment for aggravated assault and a concurrent term of imprisonment
of fourteen to sixty months for endangering the welfare of a child.

                                           -4-
J-S34013-20



caseworkers from SAM assisted Mother. See id. at 8-9. Mother’s goals and

objectives were working on parenting; engaging in age-appropriate discipline;

finding employment upon release from prison; and securing housing. See id.

at 9. Mother was inconsistent with regard to her cooperation; some weeks

she was cooperative, but other weeks she would not speak to Holley, who

would have to leave the prison. See id. at 10-13. Holley found that Mother

made some progress, but not enough to close services. See id. at 11.

      Brandi Greene testified that she is a placement supervisor employed by

SAM. See id. at 17-18. Greene was one of two initial caseworkers who went

to Rochester, New York, to meet Mother at the hospital and take emergency

custody of the Children.    See id. at 18.    DHS had applied for emergency

custody after Mother had refused to allow hospital workers to administer pain

medication for N.L.S.’s burns. See id. at 19.

      Mother at first claimed that N.L.S. was fine when she went to bed. See
id. However, hospital staff informed Greene that Mother had texted

Grandmother about N.L.S.’s “rash” the night before and was told to go to the

hospital. See id.

      Mother remained steadfast in her belief that N.L.S. was not in pain. See
id. N.L.S. was hospitalized from December 28, 2017, until January 24, 2018.

See id. at 20. After N.L.S. was released from the hospital, Greene continued

to work with Mother. See id. at 21. Mother continued to give inconsistent

stories -- at least seven or eight explanations -- regarding N.L.S.’s injury, and

refused to accept that the injury was thermal burns. See id. at 21-22, 43.

                                      -5-
J-S34013-20



      Mother     was   recommended    for   a   variety   of   services,    including

psychological    counseling;   trauma    assessment;      parenting        education;

visitation; and mental health services. See id. at 24. Mother did undergo

mental health services for a period of time in 2018. See id. at 24-25, 34.

Mother did not complete parenting education.        See id. at 33-34.         Mother

participated regularly in visitation. See id. at 26.

      However, after Mother was incarcerated, she became uncooperative and

noncompliant. See id. at 29. Additionally, visitation workers reported several

concerning incidents with Mother. See id. at 30.

      During one visit, Mother shut N.L.S.’s arm in the door and N.L.S. began

to cry. See id. Mother told her to “stop crying and being a baby.” Id. When

staff tried to redirect Mother, Mother rolled her eyes and ignored them. See
id.

      In another incident, Mother and N.L.S. were in a bathroom stall with

staff outside.   See id.   There was a smacking noise and N.L.S. began to

scream and cry, but Mother denied that anything had happened. See id. In

February or March, N.L.S. spilled a drink, and Mother got up, pulled N.L.S.’

chair out from beneath her, and N.L.S. fell onto the floor. See id. at 30-31.

      Barbara Short testified that she is a clinical social worker for Family Life

Ministries, and provides counseling, specializing in trauma. See id. at 48.

Short began seeing Mother in July 2018 and ceased seeing Mother in

December 2018 when Mother stopped coming to appointments. See id. at

49. Mother did send some updates to Short through text messages, but Short

                                      -6-
J-S34013-20



testified that she prefers to limit text contact with clients.   See id. Short

testified that Mother did not understand why the Children were taken away,

and continued to present N.L.S.’s injuries as “some redness to her skin.” Id.

at 50-51.

      Stephanie Brostrom testified that she is a case aide with Family

Services, and supervised four five-hour long visits at the hospital with Mother

and N.L.S. in January 2018. N.T., 8/22/19, at 57. Brostrom testified that

during the first visit, N.L.S. was in agony due to the burns and required

sedation. See id. at 57. During the visit, N.L.S. was wearing a net shirt over

her dressings which required changing, and was in such pain that she threw

up. See id. Mother was standing next to the crib while hospital staff changed

N.L.S.’s dressings and was completely emotionless and seemed unbothered

by N.L.S.’s pain. See id. at 58.

      At another visit, a doctor came in to explain the procedures and skin

grafts to Mother, who had her phone in her hand and would not acknowledge

that the doctor was in the room. See id. at 58. J.S., Mother’s father, was in

the room as well asking questions, including whether the doctor thought the

burns were chemical in nature. See id. The doctor replied that the burns

were thermal. See id.

      During another visit, Mother held N.L.S. in her arms. See id. N.L.S.

would settle as long as Mother did not move, but Mother continued to move

and N.L.S. would cry. See id. Mother had no visible reaction to N.L.S.’s tears.

See id. Brostrom testified that the only time Mother was visibly upset was as

                                     -7-
J-S34013-20



the second visit was ending, N.L.S. woke up and said, “Mommy, please don’t

leave.” Id. at 59. Mother teared up, but turned around and left. See id.

Brostrom observed that for much of the visits, Mother was on her phone while

her parents were interacting with N.L.S., and did not pay attention to the child

at all. See id. at 59.

      Ashley Kohler testified that she is a caseworker employed by Tioga

County DHS. N.T., 6/25/19, at 54. Kohler is the Children’s caseworker, and

both K.E.E. and N.L.S. are doing well in their placements. See id. at 54-55.

N.L.S. is placed with foster mother A.L., and K.E.E. is placed with

Grandmother. See id. at 54. K.E.E., N.L.S., and G.S. are able to have visits

at Grandmother’s house. See id. at 55.

      Kohler testified that one of the objectives of Mother’s family service plan

was that Mother be able to articulate the reason the Children were placed into

care and avoid any further abuse of the Children.       See id. at 57-58, 62.

Mother was never able to do that, and continued to provide different stories,

including that she had put all three children into the bath, or that the injury

was a chemical burn caused by body wash. See id. at 58. Mother never

acknowledged that N.L.S. was injured by thermal burns. See id.

      Another goal of the family service plan was for Mother to improve

childcare knowledge and household management. While Mother brought

appropriate food to visits, she utilized inappropriate discipline at the visits.

See id. at 61.




                                      -8-
J-S34013-20



     Kohler testified that Mother told her that, as of February 2019, she was

still attending mental health treatment. See id. at 62. However, when Kohler

contacted Short, it became clear Mother had stopped attending therapy in

December 2018. See id. at 62-63. Mother did not attend the majority of the

Children’s medical or dental appointments, though she was aware of them.

See id. at 64.

     Kohler also testified that during the bonding assessment conducted in

February 2019, N.L.S. did not seem interested in interacting with Mother. See
id. at 60. Mother then watched K.E.E. play a game on her cellphone. See id.

Once the bonding assessment was over, N.L.S. left in hysterics, crying that

she did not want Mother to leave, but that she wanted Mother to come with

her to “mommy’s house,” meaning her foster mother. Id.

     Kohler observed N.L.S.’s interactions with her foster mother, A.L., and

they are warm and appropriate; foster mother can easily redirect N.L.S., and

N.L.S. enjoys cuddling with foster mother. See id. at 73-74. K.E.E. loves to

play with her resource parents and joke around. See id. at 74. She calls

G.S.’s father “daddy” when he is at the house. Id.

     Both of the Children expressed a desire to live with Mother, however,

they also communicated a desire to live with their current caregivers. See id.

at 74-75. K.E.E. stated to Kohler that, “Mommy told me if I tell you [I want

to live with her] enough times you’ll let me go home.” Id. at 75. N.L.S. told

Kohler that she likes her home with A.L. and the pets she has there. See id.

at 76. When asked to make a “child circle,” most of N.L.S.’s connections were

                                    -9-
J-S34013-20



A.L.’s family members.      See id.     The Agency’s recommendation was to

terminate Mother’s parental rights to both of the Children. See id. at 64.

      A.L. testified that she is N.L.S.’ foster mother, and that N.L.S. has been

in her care for the last eighteen months. N.T., 7/13/19, at 55. At the time of

the hearing, N.L.S. had continuing complex medical needs that would require

steroid injections into her skin graft sites to decrease the scar tissue. See id.

at 61.   This is a painful procedure that would require twilight sedation or

general anesthesia.      See id.      N.L.S. still requires an uncomfortable

compression garment to minimize scarring. See id. at 62. N.L.S. will require

continuing treatment as she grows and the scars change, and she could still

develop hypersensitivity.     See id.     N.L.S. will need to engage in scar

management throughout her life. See id.

      A.L. testified that N.L.S. is thriving and loves to talk to learn and talk to

people. See id. at 55-56. N.L.S. calls A.L. “mom” or “mommy” and A.L.’s

sister “True Love.” Id. at 56, 58. A.L. stated that at times, when N.L.S. was

picked up for visits with Mother, she would say that she didn’t want to go and

ask whether she would be coming back to A.L. See id. at 59. A.L. testified

regarding her desire to adopt N.L.S. and her intentions to continue N.L.S.’s

relationship with her siblings. See id. at 56-57.

      Grandmother testified that she is G.S.’s grandmother and K.E.E.’s foster

mother. See id. at 64. As of the date of the hearing, K.E.E. is doing well in

her placement; she is social and has many friends at school. See id. at 64-

65. K.E.E. has been integrated into Grandmother’s extended family and loves

                                      - 10 -
J-S34013-20



seeing them.    See id. at 65.     She calls Grandmother “Grandma” and

Grandmother’s husband “Papa.”      See id. at 66.     It is Grandmother and

Grandfather’s intent to adopt K.E.E. See id. They also wished to adopt N.L.S.

See id.

      Dr. Denise Feger testified that she evaluated K.E.E. and N.L.S. N.T.,

8/22/19, at 65. In the course of her evaluation, she spoke with Mother and

caseworkers from DHS. See id. Dr. Feger did not make a diagnosis for K.E.E.,

who was “doing quite well,” although she was struggling with sadness and

missing her mom. See id. at 65-66. K.E.E shared that she knew N.L.S. was

burned because her mother had put her in the tub, but there was little detail

around the disclosure. See id. at 66. Dr. Feger recommended that K.E.E.

participate in outpatient mental health services to address any confusion she

had regarding her relationship with her mother and current caregiver. See
id.

      With regard to N.L.S., Dr. Feger noted that because of her age and

length of time in care, she identified her foster mother as her primary

caregiver. See id. at 67. N.L.S. referred to A.L. as “mom one” and Mother

as “mom two.” Id. Dr. Feger did not give N.L.S. a diagnosis either because

there was “so very much in a place of transition at that time.” Id. at 68. Dr.

Feger’s biggest concern was the “limbo” that the Children were in was having

an emotional effect on them. Id. She suggested play therapy for N.L.S. to

assist her in developing coping skills. See id. Dr. Feger recommended that

permanency be granted to the Children with therapeutic intervention to

                                    - 11 -
J-S34013-20



support them in having a clear understanding of their future, regardless of

whether that was termination or reunification. See id. at 69.

      After a bonding evaluation, Dr. Feger noted that both of the Children

had a bond with Mother and did not appear fearful or reluctant to interact with

her. See id. at 72. Both of the Children indicated a desire to live with Mother,

but also, a desire to stay with their current caregivers. See id. at 80-81. If

termination was granted, Dr. Feger opined that the Children would struggle

with the loss of their mother in her capacity as a mother, but not a primary

caregiver, as they view both foster parents as their primary caregivers. See
id. at 72, 78.

      Dr. Feger also evaluated Mother. See id. at 72. She diagnosed Mother

with acute stress disorder due to the events that had taken place, and

recommended outpatient mental health treatment so Mother could better

manage her stress-related symptoms. See id. at 73-74.

      Mother testified that, prior to her incarceration, she lived in Tioga,

Pennsylvania. Before that she lived in Campbell, New York, for sixteen years.

See id. 14-15. Mother testified that she has three older children with her ex-

husband, B.R., who live with their father and grandmother. See id. at 17-18.

      In contrast, Mother testified that K.E.E., N.L.S., and G.S had always

lived in her home and were never apart from her for any significant time. See
id. at 22-23. Prior to her conviction for aggravated assault, Mother had not

been charged with any crimes, although she had had issues with Children and

Youth Services in Steuben County, New York. See id. at 26-27.

                                     - 12 -
J-S34013-20



      At least two incidents were indicated. See id. at 27-28. Mother claimed

that at the time of N.L.S.’s injury she was already receiving services and

counseling in New York. See id. at 28-29. Mother testified that since N.L.S.’s

injury, she has cooperated with the required services. See id. at 32. Mother

reiterated that she wished to remain part of the Children’s lives. See id. at

35.

      Mother claimed to have accepted responsibility for the causation of

N.L.S.’s injury. See id. at 33-34. However, on cross examination, Mother

stated that she accepted responsibility only for failing to promptly seek

medical attention, not for the burns themselves. See id. at 52. Mother again

equivocated when asked whether N.L.S. had suffered thermal burns, stating,

“I’m not sure what I believe, but I don’t believe that she did.” Id. at 55.

      Constance Gunn testified that she supports, teaches, and educates

parents in the home. See N.T., 7/31/19, at 11. Gunn worked with Mother

weekly as of May 2018 in her home, at a local church in Lawrenceville,

Pennsylvania, and observed her spending time with the Children. See id. at

12-13, 29-30.

      Mother completed several certificates in the parenting education

program. See id. at 15-16. However, Mother continued to receive services

up until the date of the termination hearing. See id. at 16. Gunn described

Mother as cooperative and felt that Mother incorporated her lessons into

interactions with the Children. See id. at 19. Gunn testified that there was

a close relationship between the Children and Mother, and that the Children

                                    - 13 -
J-S34013-20



did not seem to be afraid of Mother.        See id. at 21.   Gunn did not have

concerns regarding Mother’s ability to parent. See id. at 23-24. However,

Gunn also stated Mother never demonstrated an understanding of the severity

of N.L.S.’s injuries. See id. at 47.

      J.S. testified that he is Mother’s adopted father, and that he adopted

Mother when she was eighteen months old. See id. at 74. The Children call

him “Papa” and his wife “Nana.” Id. at 80-81. J.S. opined that Mother loves

her children and that she is a good mother. See id. at 75. J.S. did not believe

that Mother deliberately caused harm to N.L.S., although he believed she was

negligent in her response. See id. at 78. J.S. testified as to his fear that, if

Mother’s rights were terminated, the Children would lose contact with their

three older half-siblings. See id. at 83.

      B.S. testified that she is Mother’s adopted mother and would hate to see

the Children separated from her. See id. at 87. B.S. testified that Mother

wants to be in the Children’s lives. See id. at 89. Prior to N.L.S.’s injury,

B.S. had no concerns about Mother’s ability to raise the Children. See id. at

93.

      S.W., the godmother of the Children, testified that she has been friends

with Mother since the sixth grade. See id. at 98. S.W. denied being aware

of any abuse or neglect by Mother. See id. at 100-101.

      S.W. (not the same as the Children’s godmother), a family friend of J.S.

and B.S., testified that she has known Mother since Mother was a child and

through church. N.T., 8/22/19, at 5. Mother would bring the Children to the

                                       - 14 -
J-S34013-20



church nursery regularly. See id. at 5-7. S.W. testified that the Children

were always clean and had no marks on their bodies. See id. at 7. S.W.

stated that the Children were not hesitant around Mother. See id. at 10.

      At the conclusion of the hearing, legal counsel for the Children, Attorney

Leete, noted to the orphans’ court that she had met individually with both of

the Children. See id. at 88-89. She did not feel that N.L.S., at four years

old, had the capacity to understand the concept of making a legal decision

about her custody. See id.

      However, based upon her observations, N.L.S. was closely bonded with

her foster mother and family, and perceived her foster mother as the one who

takes care of her and meets all of her needs. See id. N.L.S. did not identify

Mother as part of her family when asked. See id. at 88.

      K.E.E. identified Mother as her mom, but also Grandmother, Pop-Pop,

and G.S. as her family that she lives with. See id. at 89. K.E.E. wanted to

live with Mother but understood that she could not because of N.L.S.’s injury.

See id. at 90. When asked, K.E.E. stated that she wanted to live with Mother

because she missed her dog.       See id.    K.E.E. is settled in her current

environment, but her expressed legal interest is to reside with Mother. See
id.

      Attorney Urbano, as guardian ad litem, recommended termination as

being in the best interests of both of the Children. See id. at 91.

      On October 4, 2019, the court entered decrees terminating Mother’s

parental rights. Mother subsequently filed petitions to appeal nunc pro tunc

                                    - 15 -
J-S34013-20



and statements of errors complained of on appeal pursuant to Pa.R.A.P.

1925(a)(2)(i) and (b), and Notices of Appeal to this Court. After filing these

documents, Mother’s counsel filed petitions to withdraw as counsel.6 After

this Court directed the orphans’ court to rule on the petitions for nunc pro tunc

relief, the orphans’ court granted the petitions on May 8, 2020. By order of

May 11, 2020, this Court consolidated Mother’s appeals.

        On appeal, Mother raises the following issues for our review:

        1. Did the [t]rial [c]ourt err and abuse its discretion in finding that
        the Department of Human Services provided by clear and
        convincing evidence that the conditions which led to the removal
        and placement of the [C]hildren were sufficient to meet [the]
        statutory premise of [S]ection 2511(a)[(9)] when[,] although
        [the] conviction had occurred[,] the appeal for said conviction had
        not been finalized[?]

        2. Did the [t]rial [c]ourt err and abuse its discretion in finding that
        the Department of Human Services proved by clear and
        convincing evidence that the termination of Mother’s parental
        rights was in the best interest[s] of the [C]hildren considering the
        bond between Mother and [the C]hildren and Mother’s [role] as
        sole caregiver for the [C]hildren[?]

Mother’s Brief at 8-9 (suggested answers omitted).

        We review these claims mindful of our well-settled standard of review:

        The standard of review in termination of parental rights cases
        requires appellate courts to accept the findings of fact and
        credibility determinations of the trial court if they are supported
        by the record. If the factual findings are supported, appellate
        courts review to determine if the trial court made an error of law
        or abused its discretion. A decision may be reversed for an abuse
        of   discretion    only   upon     demonstration      of    manifest
        unreasonableness, partiality, prejudice, bias, or ill-will. The trial
____________________________________________


6   Mother’s termination counsel also filed an appellate brief on her behalf.

                                          - 16 -
J-S34013-20


     court’s decision, however, should not be reversed merely because
     the record would support a different result. We have previously
     emphasized our deference to trial courts that often have first-hand
     observations of the parties spanning multiple hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotation marks

omitted).

     Termination of parental rights is governed by Section 2511 of the

Adoption Act, 23 Pa.C.S.A. § 2101-2938, which requires a bifurcated analysis:

     Initially, the focus is on the conduct of the parent. The party
     seeking termination must prove by clear and convincing evidence
     that the parent’s conduct satisfies the statutory grounds for
     termination delineated in Section 2511(a). Only if the court
     determines that the parent’s conduct warrants termination of his
     or her parental rights does the court engage in the second part of
     the analysis pursuant to Section 2511(b): determination of the
     needs and welfare of the child under the standard of best interests
     of the child. One major aspect of the needs and welfare analysis
     concerns the nature and status of the emotional bond between
     parent and child, with close attention paid to the effect on the child
     of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted). Here,

the orphans’ court terminated Mother’s parental rights pursuant to 23

Pa.C.S.A. § 2511(a)(9) and (b), which provide in relevant part as follows:

     § 2511. Grounds for involuntary termination

     (a) General rule.--The rights of a parent in regard to a child may
     be terminated after a petition filed on any of the following
     grounds:

                                        ***

            (9) The parent has been convicted of one of the
            following in which the victim was a child of the parent:




                                     - 17 -
J-S34013-20


                  (i) an offense under 18 Pa.C.S. Ch. 25 (relating
                  to criminal homicide);

                  (ii) a felony under 18 Pa.C.S. § 2702 (relating
                  to aggravated assault);

                  (iii) an offense in another jurisdiction equivalent
                  to an offense in subparagraph (i) or (ii); or

                  (iv) an attempt, solicitation or conspiracy to
                  commit an offense in subparagraph (i), (ii) or
                  (iii).

                                        ***

      (b) Other considerations.--The court in terminating the rights
      of a parent shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child. The rights
      of a parent shall not be terminated solely on the basis of
      environmental factors such as inadequate housing, furnishings,
      income, clothing and medical care if found to be beyond the
      control of the parent . . .

23 Pa.C.S.A. § 2511(a)(9) and (b).

      There is not a wealth of case law regarding this Court’s review of

challenges to the sufficiency of the evidence regarding termination of a

parent’s rights pursuant to Section 2511(a)(9).      With regard to its Section

2511(a)(9) findings, the orphans’ court observed that, “the [c]ourt has taken

judicial notice of [Mother’s] conviction for Aggravated Assault against [one of

the Children], and accordingly the [c]ourt determines grounds for termination

exist.” Orphans’ Court Opinion, 10/4/19, at 2.

      Mother does not contest that she was convicted of aggravated assault,

nor does she make argument regarding the facts of the case. See Mother’s

brief at 19. Rather, Mother argues that the matter was taken up on appeal



                                     - 18 -
J-S34013-20



and was awaiting “en banc” decision and, thus, the amended petition alleging

a final conviction was premature and the court’s reliance for termination was

also premature.7 See id.

       Initially, we note

       [i]t is well-settled that this Court will not review a claim unless it
       is developed in the argument section of an appellant’s brief, and
       supported by citations to relevant authority. In re W.H., 25 A.3d
330, 339 n.3 (Pa. Super. 2011), appeal denied, 611 Pa. 643, 24
A.3d 364 (2011) (quoting In re A.C., 991 A.2d 884, 897 (Pa.
       Super. 2010)) (“‘[W]here an appellate brief fails to provide any
       discussion of a claim with citation to relevant authority or fails to
       develop the issue in any other meaningful fashion capable of
       review, that claim is waived.’”).

In re M.Z.T.M.W., 163 A.3d 462, 465–66 (Pa. Super. 2017). In Mother’s

argument, although she cites generally to case law regarding the standards

for involuntary terminations, she cites no case law to support her position and

interpretation that, because her case was still on appeal, the orphans’ court’s

Section 2511(a)(9) finding was premature. Accordingly, we deem her claim

waived.    In re M.Z.T.M.W., 163 A.3d at 465–66.           However, even if not

waived, we would not find merit in her argument.

       [T]he interpretation and application of a statute is also a question
       of law. As with all questions of law, we must employ a de novo
       standard of review and a plenary scope of review to determine
       whether the court committed an error of law.
____________________________________________


7We take judicial notice that Mother appealed her conviction to this Court. In
April 2020, a three-judge panel of this Court affirmed Mother’s judgment of
sentence. In May 2020, Mother filed a Petition for Allowance of Appeal to the
Pennsylvania Supreme Court. As of the date of the filing of this memorandum,
no ruling had been issued as to Mother’s petition to the Pennsylvania Supreme
Court.

                                          - 19 -
J-S34013-20



      When interpreting a statute, this court is constrained by the rules
      of the Statutory Construction Act of 1972 (the “Act”). The Act
      makes clear that the goal in interpreting any statute is to ascertain
      and effectuate the intention of the General Assembly while
      construing the statute in a manner that gives effect to all its
      provisions. The Act provides: “[w]hen the words of a statute are
      clear and free from all ambiguity, the letter of it is not to be
      disregarded under the pretext of pursuing its spirit.” Moreover, it
      is well settled that “the best indication of the General Assembly’s
      intent may be found in a statute's plain language.” Additionally,
      we must presume that the General Assembly does not intend a
      result that is absurd, impossible of execution, or unreasonable and
      does intend to favor the public interest over any private interest.

G.A.P. v. J.M.W., 194 A.3d 614, 616–17 (Pa. 2018) (citations omitted).

      Here, we are asked to interpret Section 2511(a)(9) of the Domestic

Code, which states that one of the grounds for termination of parental rights

is when the parent has been convicted of aggravated assault pursuant to 18

Pa.C.S.A. § 2702 as to one of their children. 23 Pa.C.S.A. § 2511(a)(9). The

term “conviction” is not explicitly defined in the Act. However, this Court has

previously   examined    the   history   of    the   term   in   Pennsylvania.   See

Commonwealth v. Hale, 85 A.3d 570, 578–85 (Pa. Super. 2014). The term

is generally understood, for legal purposes, to refer to a judgment of sentence

entered after a finding of guilt or entry of a plea. See id., at 582.

      The legislature has indicated that it understands this meaning in at least

one context. See id. Under 18 Pa.C.S.A. § 109, a conviction occurs when a

judgment of sentence has been entered. However, that section also defines a

conviction as an instance where no judgment of sentence has been entered

but there is a guilty verdict or plea of guilt, so long as the reason for the lack



                                      - 20 -
J-S34013-20



of judgment is “other than a motion of the defendant.” Id. While the

legislature made an exception for pre-judgment motions, it did not do so for

post-judgement appeals.

      As a result, we conclude that for purposes of section 2511(a)(9), a

conviction is understood to encompass a guilty verdict or plea that is

accompanied by a sentence.       When specifying that courts may terminate

parental rights for convictions of certain crimes, the legislature made no

mention of the appellate process. The legislature specifically did not require

a final judgment of sentence, as it did in the requirements for jurisdiction to

file a petition seeking Post Conviction Relief.     See 42 Pa.C.S.A. § 9545.

Accordingly, the Domestic Relations Code, which specifies a conviction, is not

ambiguous and when “the words of a statute are clear and free from all

ambiguity, the letter of it is not to be disregarded under the pretext of

pursuing its spirit.” G.A.P., 194 A.3d at 616-17.

      Further, because we “presume the General Assembly does not intend a

result that is absurd, impossible of execution, or unreasonable and does intend

to favor the public interest over any private interest,” we cannot conclude that

the legislature intended to force orphans’ courts to wait to issue termination

decrees until a parent could potentially exhaust every avenue of appeal, a

process that could take years. See G.A.P., 194 A.3d at 616-17; see, e.g.,

In re Adoption of R.J.S., 901 A.2d 502, 513 (Pa. Super. 2006) (recognizing

that a child’s life cannot be held in abeyance while a parent attempts to attain

the maturity necessary to assume parenting responsibilities).

                                     - 21 -
J-S34013-20



      Accordingly, the court did not abuse its discretion in concluding that DHS

had introduced clear and convincing evidence sufficient to find that Mother

had been convicted of aggravated assault of N.L.S. such that the requirements

of the statute were satisfied.    See L.M., 923 A.2d at 511; 23 Pa.C.S.A. §

2511(a)(9).

      Mother next argues that the court erred in terminating her parental

rights because it was not in the best interests of the Children. Specifically,

Mother argues that there was a bond between her and the Children, and the

facts were undisputed that Mother had acted as a primary caregiver prior to

the incident, and had provided the Children with a safe, stable home. See

Mother’s brief at 20-31.

      Mother’s argument challenges the orphans’ court’s conclusion under 23

Pa.C.S.A. § 2511(b).

      . . . Section 2511(b) focuses on whether termination of parental
      rights would best serve the developmental, physical, and
      emotional needs and welfare of the child. As this Court has
      explained, Section 2511(b) does not explicitly require a bonding
      analysis and the term ‘bond’ is not defined in the Adoption Act.
      Case law, however, provides that analysis of the emotional bond,
      if any, between parent and child is a factor to be considered as
      part of our analysis. While a parent’s emotional bond with his or
      her child is a major aspect of the subsection 2511(b) best-interest
      analysis, it is nonetheless only one of many factors to be
      considered by the court when determining what is in the best
      interest of the child.

              [I]n addition to a bond examination, the trial court can
              equally emphasize the safety needs of the child, and
              should also consider the intangibles, such as the love,
              comfort, security, and stability the child might have
              with the foster parent. Additionally, this Court stated

                                       - 22 -
J-S34013-20


            that the trial court should consider the importance of
            continuity of relationships and whether any existing
            parent-child bond can be severed without detrimental
            effects on the child.

In re Adoption of C.D.R., 111 A.3d 1212, 1219 (Pa. Super. 2015) (quoting

In re N.A.M., 33 A.3d 95, 103 (Pa. Super. 2011) (quotation marks and

citations omitted).

      A parent’s abuse and neglect are likewise a relevant part of this analysis:

      [C]oncluding a child has a beneficial bond with a parent simply
      because the child harbors affection for the parent is not only
      dangerous, it is logically unsound. If a child’s feelings were the
      dispositive factor in the bonding analysis, the analysis would be
      reduced to an exercise in semantics as it is the rare child who,
      after being subject to neglect and abuse, is able to sift through
      the emotional wreckage and completely disavow a parent. . . . Nor
      are we of the opinion that the biological connection between [the
      parent] and the children is sufficient in of itself, or when
      considered in connection with a child’s feeling toward a parent, to
      establish a de facto beneficial bond exists. The psychological
      aspect of parenthood is more important in terms of the
      development of the child and its mental and emotional health than
      the coincidence of biological or natural parenthood.

In re K.K.R.-S., 958 A.2d 529, 535 (Pa. Super. 2008) (internal citations and

quotation marks omitted).

      The court found that while K.E.E. had a bond with Mother, termination

still served K.E.E.’s best interests:

      In this matter, the [c]ourt took judicial notice of the dependency
      court proceedings and records.           During the dependency
      proceedings, [DHS] established that [Mother] failed to obtain
      immediate medical care for [N.L.S.], only taking her to the
      hospital the morning after the injuries occurred. [Mother] also
      failed to participate, in any meaningful way, in [Child’s] post-
      hospitalization treatment, including skin graft procedures, follow-
      appointments, and therapy intended to ease pain and manage or
      limit scarring.

                                        - 23 -
J-S34013-20



     [K.E.E.] has been in Kinship placement with [Grandmother and
     Grandfather] since her removal from [Mother’s] care. The Kinship
     home has expressed a willingness to provide permanency to
     [K.E.E.] through adoption. The Kinship home has provided for all
     needs of [K.E.E.] since her placement. The Kinship home has
     participated in her medical and dental care, attended and
     support[ed] her educational needs and activities. Further, the
     Kinship home has continued to support [K.E.E.]’s contact with her
     biological siblings. [Mother] has not been meaningfully engaged
     in [K.E.E.]’s medical, educational, or emotional development.

     [K.E.E.] is aware of and identifies [Mother] as her mother.
     Contact between them has occurred only during supervised visits.
     [K.E.E.] identifies her resource home as her own and has formed
     connections and bonds with other members of the resource
     parent’s family, and participated in the normal activities of the
     family life with them.

     [Mother] is currently incarcerated in the State Correctional
     System for an indeterminant term between fourteen (14) and
     sixty (60) months for her convictions in the criminal case involving
     [N.L.S.]. This fact, though not determinative, has been considered
     by the [c]ourt as directly and significantly impacting [the
     Children’s] right to permanency. Prior to her incarceration,
     [Mother] participated in supervised visits with [the Children], and
     had never progressed to either semi or unsupervised visits during
     the time the dependency action was open. It is unknown when
     [Mother] will be paroled and even more uncertain when progress
     would warrant more extensive visitation.

     What is absolutely certain is that [K.E.E.,] having been in the care
     of [DHS] for nearly two years now, is entitled to permanency.
     Permanency in this case is not only [K.E.E.]’s right, but serves her
     best interest both immediately and long-term. Permanency may
     be accomplished for [K.E.E.] by the termination of [Mother’s]
     parental rights. The [c]ourt recognizes termination will sever the
     bond [K.E.E.] has with [Mother,] and that this may well require
     extra support or services, however, it will serve [K.E.E.]’s long-
     term emotional and developmental best interests.

Orphans’ Court Opinion, 10/4/19, at 2-4.




                                    - 24 -
J-S34013-20



      The court’s analysis of N.L.S.’s best interests was nearly identical to its

analysis of K.E.E.’s best interests, with the exception of the following

paragraphs regarding N.L.S.:

      The responsibility for managing [N.L.S.’s] therapy and care has
      been placed upon the resource (foster) parent. The resource
      parent has, under the supervision of [DHS,] attended to all of the
      medi[c]al, emotional, and developmental needs of [N.L.S.] since
      her initial release from the hospital in January, 2018. [N.L.S.] is
      aware of the status of [Mother] as her mother and can identify her
      as such, but has contact with her only during supervised visits.
      [N.L.S.] also identifies her resource parent as her mother and has
      formed connections and bonds with other members of the
      resource parent’s family, and participated in the normal activities
      of the family life with them. [N.L.S.] identifies the resource home
      as her own.

      The resource family has been identified as an adoptive family and
      has expressed a willingness to proceed with an adoption. The
      resource family has sufficient resources and desire to meet
      [N.L.S.’s] long-term needs.

Orphans’ Court Opinion, 10/4/19, at 2-4.

      The record supports the court’s conclusions and reflects that, despite

the hardship and injury suffered by the Children, they still have a bond with

Mother.   See N.T., 6/25/19, 74-75.      The court acknowledged that K.E.E.

expressed a desire to return to Mother’s care. See id. However, there was

some testimony that Mother was attempting to influence the Children to

request a return to her care, as well, with K.E.E. stating to Kohler that,

“Mommy told me if I tell you [I want to live with her] enough times you’ll let

me go home.” N.T., 6/25/19, at 75. Furthermore, both Children also identify

their resource families as their primary caregivers and N.L.S., specifically,



                                     - 25 -
J-S34013-20



identifies A.L. as her mother and is strongly bonded to her, as well. N.T.,

8/22/19, at 68.

      The testimony further established that during N.L.S.’s hospitalization,

Mother was not involved in N.L.S.’s care and did not seem to be concerned

that the child was in agonizing pain.       See N.T., 8/22/19, at 57-60.        By

contrast, A.L., N.L.S.’s foster mother, has spent the last eighteen months

assisting N.L.S. with both her painful scar treatment and management, which

will likely continue for the rest of N.L.S.’s life. See N.T., 7/13/19, at 55-61.

      The court was also entitled to be concerned with Mother’s failure to

accept responsibility for N.L.S.’s injuries. When asked directly whether she

believed N.L.S. had suffered thermal burns, Mother stated, “I’m not sure what

I believe, but I don’t believe that she did.” N.T., 8/22/19, at 55. Additionally,

there was testimony which established the Agency’s concerns that Mother

continued to use inappropriate care and discipline towards N.L.S. during visits.

N.T., 6/25/19, at 30-31.

      The   testimony   of   Dr.   Feger   further   establishes   the   Children’s

requirement for permanency, noting that the length of time the Children were

“in limbo” could be harming them emotionally, and that both of the Children

were confused with regard to their relationship with Mother and primary

caregivers. N.T., 8/22/19, at 68. Dr. Feger recommended that permanency

be granted to the Children with therapeutic intervention to assist them in

navigating their emotions. See id. at 69.




                                     - 26 -
J-S34013-20



      The credited testimony supports the orphans’ court’s conclusion that it

would best serve the needs and welfare of the Children to terminate Mother’s

parental rights pursuant to Section 2511(b).      Preserving Mother's parental

rights would serve only to deny the Children the safety, permanency, and

stability to which they are entitled. See In re Adoption of C.D.R., 111 A.3d

at 1220 (“Clearly, it would not be in [the child’s] best interest for his life to

remain on hold indefinitely in hopes that Mother will one day be able to act as

his parent”); see also In re K.K.R.-S., 958 A.2d at 535. Accordingly, the

orphans’ court did not err in terminating Mother’s parental rights to the

Children pursuant to Section 2511(b).

      Decrees affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 09/08/2020




                                     - 27 -